1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   JOHN WESLEY WILLIAMS,                           )   Case No. 1:16-cv-01584-LJO-SAB (PC)
                                                     )
12                    Plaintiff,                     )
                                                     )   ORDER DIRECTING DEFENDANTS TO FILE A
13          v.                                           RESPONSE TO PLAINTIFF’S OBJECTION TO
                                                     )   LODGING OF DEPOSITION TRANSCRIPT
14                                                   )
     C. BELL, et al.,
                                                     )   [ECF No. 85]
15                    Defendants.                    )
                                                     )
16                                                   )

17          Plaintiff John Wesley Williams is appearing pro se in this civil rights action pursuant to 42

18   U.S.C. § 1983.

19          On April 29, 2019, Plaintiff filed an objection to the lodging of the deposition transcripts.

20   Defendants did not file a response. Local Rule 230(l). The Court construes Plaintiff’s objection as a

21   motion to suppress the deposition transcript and testimony under Federal Rule of Civil Procedure

22   32(d)(4), because he did not have the opportunity to review the deposition under Federal Rule of Civli

23   Procedure 30(e). However, based on the review of Plaintiff’s objection, it is not entirely clear that

24   Defendants would be on notice to file an opposition or statement of non-opposition. That said, the

25   Court finds that a response from Defendants is necessary in order to fully address Plaintiff’s objection.

26   ///
27   ///

28   ///

                                                         1
1             Accordingly, it is HEREBY ORDERED that within ten (10) days from the date of service of

2    this order, Defendants shall file a response to Plaintiff’s objection to the deposition transcript, filed

3    April 29, 2019. (ECF No. 85.)

4
5    IT IS SO ORDERED.

6    Dated:     May 21, 2019
7                                                        UNITED STATES MAGISTRATE JUDGE

8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                           2
